        Case 2:17-cv-02102-APG-VCF Document 220 Filed 01/07/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 CHARLENE BYNUM,                                       Case No.: 2:17-cv-02102-APG-VCF

 4        Plaintiff                                    Order Vacating Order to Show Cause

 5 v.

 6 CITY OF LAS VEGAS, et al.,

 7        Defendants

 8       In light of the proposed joint pretrial order (ECF No. 217) filed on January 6, 2021,

 9       I ORDER that my order to show cause (ECF No. 216) is VACATED.

10       DATED this 6th day of January, 2021.

11

12
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
